30 N.Y.2d 870 (1972)
In the Matter of John Mistler, Appellant,
v.
Vincent L. Tofany, as Commissioner of Motor Vehicles, Respondent.
Court of Appeals of the State of New York.
Argued May 30, 1972.
Decided June 9, 1972.
Bernard Meyerson and Albert Boyar for appellant.
Louis J. Lefkowitz, Attorney-General (Joel Lewittes, Samuel A. Hirshowitz, Irving Galt and Benton J. Levy of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.